
	
		One Hundred Eleventh Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. 1513
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To provide for an additional temporary
		  extension of programs under the Small Business Act and the Small Business
		  Investment Act of 1958, and for other purposes.
	
	
		1.Additional temporary extension of
			 authorization of programs under the Small Business Act and the Small Business
			 Investment Act of 1958
			(a)In generalSection 1 of the Act entitled An Act
			 to extend temporarily certain authorities of the Small Business
			 Administration, approved October 10, 2006 (Public Law 109–316; 120
			 Stat. 1742), as most recently amended by section 1 of Public Law 111–10 (123
			 Stat. 990), is amended by striking July 31, 2009 each place it
			 appears and inserting September 30, 2009.
			(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on July 30, 2009.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
